Citation Nr: 0916194	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for bilateral high 
frequency hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from May 1969 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran testified before the undersigned Veterans Law 
Judge in November 2008.  A transcript of that hearing is of 
record.  At his hearing, the Veteran asserted that he should 
have been granted a 10 percent evaluation for his service-
connected tinnitus back to 1974.  As such, the issue of 
entitlement to an earlier effective date for the award of 
service connection and compensation for service-connected 
tinnitus is referred to the RO for appropriate action.

At the November 2008 Board hearing, the Veteran stated that 
his hearing loss had grown worse since his last VA 
examination, which examination was conducted seven months 
prior to his Board hearing.

The April 2008 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
70
75
LEFT
15
10
50
75
80

Puretone threshold averages were 55 decibels in the right 
ear, and 54 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 84 percent in the left ear.

In this case, because the Veteran has argued that his hearing 
loss is now worse and that the April 2008 VA examination does 
not accurately reflect his current degree of disability, the 
Board finds that it would be helpful to secure additional 
medical evidence.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (the statutory duty to assist includes the conduct 
of a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one); Schafrath v. Derwinski, 1 Vet. App. 589, 
595  (1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination in order to 
determine the severity of his bilateral 
hearing loss.  The examiner is requested 
to identify auditory thresholds, in 
decibels, at frequencies of 1000, 2000, 
3000, and 4000 Hertz.  A Maryland CNC 
Test should also be administered to 
determine speech recognition scores.  Any 
additional evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  The examiner should 
comment on the effect of hearing loss on 
the Veteran's daily life.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

